Per Curiam.
— The appellants sought by mandamus to compel the county commissioners of Columbia county to approve a bill for extra work performed by them in the construction of a certain portion of the Inland Empire .highway, in order that it might be paid by the state auditor out of the permanent highway fund. ' The allegation of their complaint is that they were required to deliver 2547 cubic- yards of crushed rock, being 472 cubic yards more than was called for by the contract. The trial court found:
“That no strict and accurate measurement of all crushed rock was kept by the plaintiffs using the proper guage therefor at the bunkers; that said plaintiffs were not called upon nor did they, actually furnish 472 cubic yards, extra of crushed rock for such highway, or any crushed rock which they were required to furnish under said contract; that they did not furnish any crushed rock for said highway for which they have not been paid under the terms of said contract;”
Our conclusion from the testimony is that it confirms this finding. The appellants failed to introduce sufficient evidence substantiating their claim, and not sustaining the burden of proof the law imposed upon them, they are not entitled to the relief they seek.
Affirmed.